DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 02/09/2021. Currently Claims 1-4, 8-9, 11-15, and 17-20 are pending in this application. Claims 17-20 are new. Claims 5-7, 10 and 16 are canceled. Claims 11-13 have previously not elected and are withdrawn. Accordingly, Claims 1-4, 8-9, and 14-15, and 17-20 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Priority
This application is a 371 of PCT/EP2016/001457 08/29/2016.
Response to Arguments
Applicant's arguments to the 103 rejections, filed 02/09/2021, have been fully considered but they are not persuasive per the above rejection. 

Applicants argue the rejection over Willingham (EP 0450916), stating that the claimed subject matter differs from Willingham as it imparts enhanced compositional stability at lower temperatures, and that this result was not expected based on the prior art. Applicant disagrees with Examiner’s comments with respect to non-commensurate in scope, and that the same results are achieved in the prior art and known to be stable at low temperature, citing WO 2013/060764 (Berg) and US 2005/022083 (Liu).  Applicant argues that Berg uses salt of BIT, and that it is common knowledge that salts effect the isoelectronic properties of water making it less susceptible to freezing, and one of skill in the art would expect a composition comprising a non-salt form to not have the same or similar properties as a "salted" composition. 
In response, the Examiner notes that Beilfuss (US 7,045,542 B1, May 16, 2006, Col. 2, lines 10-30), cited in the rejection below, refers to phenoxyethanol as preferred low-temperature stabilizers in preservatives. As such, a skilled artisan would expect that a composition of Willingham comprising phenoxyethanol as solvent would impart the same property.  With respect to the salt of 1,2-benzisothiazolin-3-one (BIT), apart from Claim 9, the instant claims “comprises” of BIT. Nothing precludes the addition of salt of BIT because the claims allow for these BIT salts.  Furthermore, Beilfuss teaches the low temperature stabilizing property of phenoxyethanol regardless of whether BIT is in salt form or not (Col. 3, lines 38-48).  Indeed, the combination of phenoxyethanol and water system with other active preservatives have been observed, wherein the actives are not in salt form.  Simsch et al. (US 8,877,234 B2, Nov. 4, 2014) exemplifies the preservative system with active Octopirox® (Example 4), a common fungicide in shampoo (See https://www.clariant.com/en/Solutions/Products/2013/12/09/18/29/Octopirox). Simsch recites that these water-containing preservative compositions are stable at 0°C, 25°C, and 40°C for a period of 3 months and do not display any crystallization tendency (Col. 10, lines 36-40). Thus, it is unclear why one 


Applicant argues that Liu describes BIT compositions which must be of neutral pH and also be VOC free. Liu specifically states that "volatile organic solvents . . . which suffer from poor low temperature stability, are absent herein." Applicant states that this teaches away from the pending claims because phenoxyethanol, phenetyl alcohol, and phenylpropanol are volatile organic solvents. 
This argument is also not persuasive. The primary art is Willingham, which teaches the phenoxyethanol solvent.  Liu is relied upon for the amount of water, which overlaps with the instantly claimed ranges, in a composition containing BIT and is used to modify Willingham based on the BIT stability at low temperatures for extended period of time. With regards to Liu’s teaching that VOC has poor low temperature stability, the Examiner notes that Liu states “Also, xanthan gums, dispersants, and volatile organic solvents such as dipropylene glycol, alcohols, lower alkyl carbitols which contain odors, or other solvents such as tripropylene glycol or polypropylene glycol, which suffer from poor low temperature stability, are absent herein.”  Liu does not specifically teach phenoxyethanol as an example.  In contrast, Beilfuss’ invention is centered on the teaching that aromatic alcohols phenoxyethanol and phenoxy propanol are low-temperature stabilizers (Claims 1-2, 7). 

Regarding the commensurate in scope issue, Applicant cited the data in the Declaration of Dr. Dipl.-Ing. (FH) Rudiger Baum showing complete dissolution was achieved across all isothiazolinone variations using concentration ranges of from 2 or 10 wt% and a water content of 5 wt%. See Table A. Additionally, biocide compositions lacking methylisothiazolin-3-one (MIT) alone (i.e., the subject matter of Claims 17-20), did not dissolve at 3 wt% water, unless a 

The Declaration shows data at 3% and 5% water, but not at 4% or 4.5% water. Table A shows that at 3% water, MIT and BIT alone are “nearly dissolved” for 2% BIT, 1% MIT and 1% BIT and 10% BIT; at 5%, they are dissolved.  It is unclear what the status is at 4% or 4.5%, which is still in the range of less than 5% that Willingham teaches. To claim criticality, Applicant must show that these percentages of Willingham will not work. Additionally, the Examiner points out the data in Table A of the declaration and the data in the Remarks Table (p. 8), where the declaration shows “0” indicating nearly dissolved for 5 MIT + 5 BIT in PE at 3% water, whereas the Remarks show “+” indicating complete dissolution for the same. As previously stated in the last Office Action, the MPEP 2144.05 recognizes that one skilled in the art would have expected the prior art and instantly claimed compositions to have the same properties since the concentrations are so close, and the ranges are adjoining.   
Willingham teaches a composition of MIT in phenoxyethanol and less than 5% water. Antoni-Zimmerman teaches the synergistic effect obtained by combining MIT and BIT. Liu teaches the preferred water content of 5-10%. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.
The Examiner also reiterates, as laid out in the last Office Action, that the showing is limited to phenoxyethanol biocide, whereas the claim includes phenoxyethanol, phenetyl alcohol, and phenylpropanol.  Second, Table 1 shows in the first four data rows that at 3% water content (prior art range),  the MIT and BIT in PE are fully dissolved as they are at 5-10% water (claimed range). Furthermore, at -5 [Symbol font/0xB0]C, the compositions are equally “nearly dissolved” at 5%, 7.5%, (claimed) and at less 

Applicant argues the 103 rejection over Willingham in view of Premachandran alleging that the pending claims are non-obvious over Willingham for at least the reasons set forth above and Premachandran does nothing to negate Applicant's showing of unexpected results. 
This has been addressed in the arguments above. 

Applicant argues the 103 rejection over Willingham in view of Premachandran, Antoni-Zimmerman, and Liu for being non-obvious over Willingham and states that Antoni-Zimmerman, Premachandran, and Liu do nothing to negate Applicant's showing of unexpected results. 
The Examiner has addressed this argument supra. 

Applicant’s arguments, see Remarks p. 9-10, filed 02/09/2021, with respect to the double patenting rejection of Claims 1-4, 8-10, and 14-16 over  Claims 1-7  of US 6,361,788 B1 Antoni-Zimmerman, in view of Willingham, Premachandran, and Liu have been fully considered and are persuasive.  This rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable Willingham, G. and Mattox, J. (EP 0450916 B1, July 02, 1996, cited by Applicant), hereinafter Willingham.
Applicant Claims
Applicants claim a biocide composition containing a) 2 wt% to 10 wt% isothiazolinones selected from methylisothiazolin-3-one (MIT) and 1,2-benzisothiazolin-3-one (BIT), b) 65 wt% to 97 wt% at least one biocide selected from phenoxyethanol, phenetyl alcohol, and phenylpropanol, preferably phenoxyethanol, c) 5 wt% to 10 wt%  water.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The prior art Willingham concerns the stabilization of 3-isothiazolone compositions, their preparation and use. Willingham teaches a solution containing 5-chloro-2-methyl-3-isothiazolone and 2-methyl-3-isothiazolone at 11.5% and 3.5% concentration (calculated), respectively, in phenoxyethanol or dipropylene glycol (Example 1), reading on the features of Claim 1. Willingham recites that the 0.1:99.9 to 25:75 (Claim 2), which reads on the claimed amount 65 wt% to 97 wt% of phenoxyethanol, phenethyl alcohol and phenylpropanol in Claim 1. Regarding Claim 2, Willingham also teaches that phenoxyalkanol as a stabilizer for isothiazolones and exemplifies phenoxyethanol as a preferred phenoxyalkanol solvent (Example 1).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The composition according to Willingham has water present in less than 5% by weight, which differs with the instantly claimed 5 wt% to 10 wt% in Claim 1. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date would use phenoxyalkanol as the main solvent, and incorporate water at around 5%  per Willingham, because the prior art teaches that phenoxyalkanol as a stabilizer for isothiazolones. While not overlapping, the amount of water in the instant claim is close to the amount in the prior art, and nearly touches at 5%.  The MPEP states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close 2144.05. 
While the exact range is not disclosed by Willingham, it is generally noted that differences in amount ranges do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of water is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of 5% water of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05. Willingham 

Claims 1-4, 8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Willingham as applied to Claims 1-2 above, in view of Premachandran, R. et al. (US 2013/0267570 A1, Oct. 10, 2013), hereinafter Premachandran, Levy et al. ( US 2006/0106024 A1, May 18, 2006), hereinafter Levy,  and Antoni-Zimmerman et al. (US 6,361,788 B1, Mar. 26, 2002), hereinafter Antoni-Zimmerman.
Applicant Claims
Applicants claim the biocide composition in Claim 1 containing 0.1 wt% to 10 wt%  of one or more glycols, selected from the group consisting of monoethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, tripropylene glycol, dipropylene glycol, and mono-, di-, tri, and tetra- polyethylene glycol as well as methyl and butyl ethers thereof, preferably diethylene glycol. Applicants also claim the biocide composition in Claim 1 containing MIT:BIT at a ratio of from 1:3 to 3:1.
Applicants claim biocide composition comprising 2-10% BIT; 65-97% phenoxyethanol, phenetyl alcohol or phenylpropanol; 5-10% water. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Willingham teaches propylene glycol containing composition for antimicrobial and antioxidative stabilization of cosmetics (p.2, 2nd paragraph) and exemplified the use of dipropylene glycol as solvent for the 3-isathiazolone (Example 1), reading on the dipropylene glycol element in Claim 3. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Willingham is silent on the amount of glycol in the composition and the use of diethylene glycol. Willingham teaches MIT as a biocide, but does not teach BIT instead of MIT, and does not teach the composition comprising MIT and BIT together. 
Premachandran is in the field of preservative composition, and cures Willingham’s deficiency by relating the invention of an aqueous, highly-concentrated preservative composition comprising 2-methyl-4-isothiazolin-3-one (MIT). Premachandran recites known compositions containing blends of (I) copolymer having a hydrophobic network structure and (II) a preservative component comprising (A) an isothiazolinone or (B) phenoxyethanol and either (i) a 1.2-diol or (ii) benzoic acid and dehydroacetic acid [0005]. Premachandran teaches preservative solvents including propylene glycol, dipropylene glycol, diethylene glycol, and capryl glycol [0066], and exemplifies the glycol solvent in the amount of 1.5%, 0.5%, 15% (Examples 2, 3, 5 and 7), which reads on the glycol amount in Claim 3, and  wherein diethylene glycol is in instant Claim 4. 
Regarding BIT in Claims 17-20, Premachandran states that suitable biocides are from isothiazolinone based molecules; the preferred isothiazolinones include 2-methyl-4-isothiazolin-3-one (MIT), and 1.2-Benzisothiazolin-3-one (BIT), 2-Octyl-4-isothiazolin-3-one (OIT), 5-Chloro-2-methyl-4-isothiazolin-3-one (CMIT). 
Levy supports Premachandran by providing the motivation to replace the MIT of Willingham with BIT.  Levy is in the same field of endeavor and teaches a microbicidal composition containing BIT and at least one microbicide such as phenoxyethanol (Abstract), expressly teaching the combination in Table 20. Levy states that the compositions of the present invention unexpectedly have been found to provide enhanced microbicidal efficacy at a combined active ingredient level lower than that of the 
Antoni-Zimmerman also supports Premachandran and provides the motivation for combining MIT and BIT together by teaching that the combination of MIT and BIT shows synergistic biocidal activity (Abstract). Antoni-Zimmerman’s invention relates to a biocide composition having at least two active biocidal substances that interact synergistically, in which one of the active substances is MIT. Antoni-Zimmerman teaches a system in which the combination of 2-methylisothiazolin-3-one and 1,2-benzisothiazolin-3-one synergistically develops a biocidal activity greater than that exhibited by each of these compounds alone (Col. 4, lines 33-38). 
Exemplified mixtures of Antoni-Zimmerman had 1:1 weight ratio of MIT to BIT (Col. 5, lines 4-5; Examples 3-9, 13-21), which is within the MIT:BIT ratio of from 1:3 to 3:1 of Claim 8.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the amounts of glycol solvent taught by Premachandran in the MIT-containing formulation taught by Willingham to obtain the optimal dissolution of MIT. It would also have been prima facie obvious to a skilled artisan to combine the teachings of Willingham and Premachandran and replace the propylene glycol of Willingham with dipropylene glycol as both are taught as suitable solvents by Premachandran. 
Because Premachandran recognizes that BIT is a preferred isothiazolinone biocide, a skilled artisan would combine the teachings of Premachandran with that of Willingham and 1) substitute BIT with MIT or 2) combine BIT with MIT in Willingham’s composition. One skilled in the art would try any of the five alternatives to MIT recited by Premachandran as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try BIT in place of or in 
A person skilled in the art would start with the composition taught by Willingham containing MIT dissolved in phenoxyethanol at a weight ratio of 3-isothiazolone to phenoxyalkanol of 0.1 :99.9 to 25:75, and add BIT to MIT as taught by Antoni-Zimmerman at a ratio of 1:1 BIT:MIT. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Regarding the concentration of MIT and BIT, since Antoni-Zimmerman teaches that MIT and BIT are synergistic, one skilled in the art would optimize the amounts of BIT and MIT within the recited ranges in order to determine the optimal synergistic amounts.

	Claims 1-4, 8-9, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable Willingham, Premachandran, Levy, and Antoni-Zimmerman as applied to Claims 1-4, 8 and 17-20 above, and in view of  NeoloneTM PE Product sheet (Product Safety Assessment
NEOLONE™ PE Preservative, December 6, 2011 [retrieved on 2021-04-19]. Retrieved from the Internet <URL: https://www.soapmakingstudio.com/soapmaking-supplies/sds/preservatives/neolone-pe.pdf>), hereinafter Neolone, and Beilfuss et al. (US 7,045,542 B1, May 16, 2006), hereinafter Beilfuss,  Liu, X. and Winkowski, K. (US 2005/0220830 A1, Oct. 6, 2005), hereinafter Liu, as evidenced by Massoni and Prem (US 2015/0209250 A1, Jul. 30, 2015).
Applicant Claims
  i) consists of 2 wt% of methylisothiazolin-3-one, 2 wt% of 1,2-benzisothiazolin-3-one, 87 wt% of phenoxyethanol, and 9 wt% of water; ii) comprises of 2 wt% of methylisothiazolin-3-one, 2 wt% of 1,2-benzisothiazolin-3-one, 87 wt% of phenoxyethanol, and 9 wt% of water; iii) containing 7 .5 wt% to 10 wt%  water.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Willingham, Premachandran, Levy, and Antoni-Zimmerman has been set forth supra.
Regarding the amounts of components in the composition, Antoni-Zimmerman teaches that MIT and BIT are present in a total concentration of 0.5 to 50% by weight, in particular 1 to 20%, and preferably 2.5% to 10% (Col. 2, lines 37-42), which overlaps with the claimed concentration of MIT and BIT at 2%. The composition according to Antoni-Zimmerman contains MIT and BIT but is free of any 5-chloro-2-methylisothiazolin-3-one, and contains polar and/or nonpolar liquid, wherein the preferred polar liquid can be water, an aliphatic alcohol having 1-4 carbons or a glycol, such as diethylene glycol, and dipropylene glycol (Col. 2, lines 46-49; patented Claims 1, 5-6). The polar liquid medium is in particular water, where the pH value of the corresponding biocide composition is preferably adjusted to be neutral or weakly alkaline, for example, to a pH value of 7 to 9; and MIT is dissolved while BIT is present in finely dispersed form, or both are dissolved (Col. 2, lines 58-60).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding the solvent, the arts do not expressly teach 9% water. However, Antoni-Zimmerman teaches that the biocide composition containing MIT and BIT can be produced with water as a favorable medium, if necessary (Col. 2, lines 21-23). Additionally, Levy generally teaches that the combination of BIT and one other microbiocide, e.g. phenoxyethanol, may be used as is or may be formulated with a solvent or a carrier.  Levy teaches suitable solvents to include water, glycols, such as propylene glycol, 
Neolone™ PE is a commercially available preservative that contains 2% methylisothiazolinone, 85% phenoxyethanol as solvent, and 13% propylene glycol (p. 2, product description section). The percentages are evidenced by Massoni (Table 1, propylene glycol is listed as propanediol). 
Beilfuss is in the field of preservatives and teaches  liquid, cold-temperature-stabilized preservative containing carbendazim, and wherein the composition may contain isothiazolones (Col. 3, lines 38-46)._Beilfuss cures the deficiency of the arts by teaching that phenoxyethanol is a low-temperature stabilizer, which can be used in exchange or partial exchange for solvents such as propylene glycol (Col. 2, lines 10-20). 
Liu teaches biocidal composition of BIT which is stable at low temperatures for extended period of time, and can therefore be advantageous in coatings, cosmetic and personal care formulations against microbiological spoilage (Abstract). According to Liu, BIT has low aqueous solubility, and as such, has been formulated as an aqueous dispersion and also as a stable solution in an amine solvent, but that these amine formulations are not desirable for multiple reasons [0005]. Liu recites formulations of BIT which utilizes one or more water miscible solvents such as dipropylene glycol together with water, which produces formulations that withstand freeze-thaw temperature cycling [0006]. Most suitable BIT compositions according to Liu’s invention consist essentially of, by weight, 0.1-30% BIT, 20-90% PEG-400 or more, 0-3%, preferably 1.5-2.5% NaOH, and 0-15%, preferably 5-10% water; the preferred composition contains 7.9% water, which overlap and read on the claimed amount range for water in Claim 1 and water amounts in Claims 9 and Claims 14-15 ([0020]-[0021], Example 1, Claim 2). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Willingham already renders obvious the inclusion of water in a composition containing isothiazolone and phenoxyethanol; NeoloneTM is already a commercially available product containing 2%  water. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Neolone,  Beilfuss, and Liu with that of Willingham, Levy, and Antoni-Zimmerman,  to make a composition consisting of 2 wt% MIT, 2 wt% BIT, 87 wt% of phenoxyethanol, and 9 wt% of water. One would modify Willingham’s composition, first based on Neolone’s amount of active at 2% MIT, 85% phenoxyethanol, and adding 2% BIT with the knowledge of its synergism with MIT per the teaching of Antoni-Zimmerman, and modifying the amount of water carrier in Willingham.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to utilize the preferred water content of 5-10% as taught by Liu as starting point in modifying Willingham’s water content. One skilled in the art would manipulate the amount of water depending on the amount of MIT, BIT and phenoxyethanol employed to make up the remainder.  Since amounts as high as 15% have been shown to be successful, one skilled in the art would have a reasonable expectation of success in utilizing the amounts of water taught in Liu, preferably 5-10%, in the invention of Willingham. One would be motivated to make the composition with the claimed concentrations of MIT, BIT, phenoxyethanol and water with reasonable expectation of success because Antoni-Zimmerman teaches the synergistic biocidal activity of the combination of MIT and BIT, and Liu taught the water concentration up to 15%, while Beilfuss teaches that phenoxyethanol is a particularly preferred low-temperature stabilizer in preservatives, and would be compatible in isothiazolone-containing preservatives.  One would therefore use phenoxyalkanol as the main solvent 




Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616              

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616